14‐3304‐cv 
      Gortat v. Capala Bros. 
       
 1                              UNITED STATES COURT OF APPEALS 
 2                                  FOR THE SECOND CIRCUIT
 3 
 4                                          August Term 2014 
 5     
 6                         (Argued: June 16, 2015           Decided: July 29, 2015) 
 7                                                  
 8                                        No. 14‐3304‐cv 
 9                                                  
10                         –––––––––––––––––––––––––––––––––––– 
11                                                  
12          MIROSLAW GORTAT, HENRYK BIENKOWSKI, MIROSLAW FILIPKOWSKI, ARTUR 
13         LAPINSKI, JAN SWALTEK, on behalf of themselves and on behalf of all others 
14                                      similarly situated, 
15                          Plaintiffs‐Counter‐Defendants‐Appellees, 
16                                                  
17                           ARTUR KOSIOREK, HENRYK STOKLOSA, 
18                                      Plaintiffs‐Appellees, 
19                                                  
20                                     GRZEGORZ DRELICH, 
21                                Plaintiff‐Counter‐Defendant, 
22                                                  
23                                               ‐v.‐ 
24                                                  
25                CAPALA BROTHERS, INC., PAWEL CAPALA, ROBERT CAPALA, 
26                         Defendants‐Counter‐Claimants‐Appellants.
27     
28                               –––––––––––––––––––––––––––––––––––– 
29     
30    Before:        CALABRESI, STRAUB, and LIVINGSTON, Circuit Judges. 
31     
32           Defendants  appeal  from  the  judgment  of  the  United  States  District  Court 
33    for  the  Eastern  District  of  New  York  (Glasser,  J.)  awarding  plaintiffs  attorneys’ 
34    fees and costs after a jury issued a verdict in favor of plaintiffs (i) on their claims 

                                                       1 
       
 1    brought  pursuant  to  the  Fair  Labor  Standards Act  (“FLSA”),  29  U.S.C.  §  201  et 
 2    seq., and the New York Labor Law (“NYLL”), and (ii) on counterclaims brought 
 3    by  defendants.    The  district  court’s  award  of  costs  included  $10,425  sought  by 
 4    plaintiffs  as  reimbursement  for  fees  paid  to  retain  an  accounting  expert  in 
 5    proving their affirmative claims.  We hold that expert fees may not be awarded 
 6    pursuant to 29 U.S.C. § 216(b) of the FLSA and vacate the district court’s award 
 7    of  costs  reimbursing  plaintiffs’  expert  fees  pursuant  to  this  provision.    We 
 8    remand  this  case  to  the  district  court  for  the  limited  purpose  of  determining 
 9    whether the NYLL authorizes the award of such expert fees and, if so, deciding 
10    whether to award such costs pursuant to the NYLL.  For the reasons stated in a 
11    summary  order  issued  simultaneously  with  this  opinion,  we  affirm  in  part  and 
12    reverse in part the other portions of the district court’s judgment.   
13                                                
14                                               ROBERT  WISNIEWSKI,  Robert  Wisniewski 
15                                               P.C.,  New  York,  NY,  for  Plaintiffs‐Counter‐
16                                               Defendants‐Appellees. 
17     
18                                               FELIPE  (PHILIP)  E.  ORNER,  Flushing,  NY,  for 
19                                               Defendants‐Counter‐Claimants‐Appellants. 
20                                                
21     
22    PER CURIAM: 

23           After  nearly  seven  years  of  litigation  between  Miroslaw  Gortat,  Henryk 

24    Bienkowski,  Miroslaw  Filipkowski,  Artur  Lapinski,  and  Jan  Swaltek,  acting  on 

25    behalf of themselves and others similarly situated (collectively, “Plaintiffs”), and 

26    Capala  Brothers,  Inc.,  Pawel  Capala,  and  Robert  Capala  (collectively, 

27    “Defendants”),  in  which  Plaintiffs  prevailed,  the  District  Court  for  the  Eastern 

28    District  of  New  York  (Glasser,  J.)  awarded  Plaintiffs’  counsel  $514,284.00  in 

29    attorneys’  fees  and  $68,294.50  in  costs.    Of  that  amount,  it  awarded  $10,425  to 

                                                   2 
       
 1    reimburse Plaintiffs’ counsel for costs incurred retaining an expert accountant for 

 2    Plaintiffs’  affirmative  case  against  Defendants,  brought  pursuant  to  the  Fair 

 3    Labor  Standards Act  (“FLSA”),  29  U.S.C.  §  201  et  seq.,  and  the  New  York  Labor 

 4    Law (“NYLL”).  Defendants appeal, arguing that the district court’s award of fees 

 5    and  costs  constituted  an  abuse  of  discretion.    Of  particular relevance  here,  they 

 6    contend  that  the  district  court  was  not  permitted  to  award  costs  reimbursing 

 7    Plaintiffs’ counsel for expert fees pursuant to 29 U.S.C. § 216(b) of the FLSA.  In 

 8    this opinion, we consider this claim.  We conclude that because § 216(b) does not 

 9    explicitly  authorize  awards  reimbursing  plaintiffs  for  expert  fees,  the  district 

10    court erred in granting such an award pursuant to this provision.  We vacate the 

11    district court’s award of $10,425 in costs for expert fees and remand to the district 

12    court to consider whether the NYLL authorizes the award of such fees and, if so, 

13    whether  to  award  them  pursuant  to  the  NYLL.    For  the  reasons  stated  in  the 

14    summary  order  issued  simultaneously  with  this  opinion,  we  affirm  in  part  and 

15    reverse  in  part  as  to  Defendants’  other  challenges  to  the  judgment  awarding 

16    Plaintiffs’ counsel attorneys’ fees and costs.    

17     




                                                   3 
       
 1                                         BACKGROUND 

 2           In August 2007, Plaintiffs filed a complaint in the Eastern District of New 

 3    York  against  Defendants,  alleging  claims  under  the  FLSA  and  the  NYLL.  

 4    Plaintiffs  are  former  employees  of  Defendants’  contracting  business.    They 

 5    sought  compensation  for  unpaid  regular  and  overtime  wages,  liquidated 

 6    damages, punitive damages, costs, and attorneys’ fees.  Defendants answered the 

 7    complaint and filed counterclaims against several of the plaintiffs for negligence, 

 8    conversion, breach of fiduciary duty, and tortious interference.   

 9           The  case  proceeded  to  trial  nearly  six  years  later.    In  the  interim,  the 

10    district  court  issued  a  number  of  opinions  that,  inter  alia,  dismissed  some  of 

11    Defendants’  counterclaims, denied  Plaintiffs’  motion  for  summary  judgment  on 

12    the  remaining  counterclaims,  and  denied  Defendants’  motion  for  summary 

13    judgment  and  motions  to  decertify  the  class.    See  Gortat  v.  Capala  Bros.,  585  F. 

14    Supp. 2d 372, 376‐77 (E.D.N.Y. 2008); Gortat v. Capala Bros., 257 F.R.D. 353, 355‐56, 

15    361, 365 (E.D.N.Y. 2009); Gortat v. Capala Bros., No. 07 Civ. 3629 (ILG) (SMG), 2011 

16    WL  6945186,  at  *1‐2  (E.D.N.Y.  Dec.  30,  2011);  Gortat  v.  Capala  Bros.,  No.  07  Civ. 

17    3629  (ILG)  (SMG),  2012  WL 1116495,  at  *1  (E.D.N.Y. Apr.  3,  2012).    The  trial  on 

18    Plaintiffs’ FLSA and NYLL claims and Defendants’ remaining counterclaims took 



                                                     4 
       
 1    place  in April  and  May  of  2013.    On  May  10,  2013,  the  jury  returned  a  verdict 

 2    finding Defendants liable on Plaintiffs’ FLSA and NYLL claims, and finding not 

 3    liable those plaintiffs against whom Defendants had filed counterclaims.  After a 

 4    separate damages phase of the trial, the jury found that Defendants had willfully 

 5    failed  to  pay  wages  under  both  the  FLSA  and  the  NYLL,  and  it  awarded 

 6    damages  to  Plaintiffs  for  their  unpaid  wages  and  overtime.    After  receiving 

 7    submissions  from  the  parties,  the  district  court  ultimately  awarded  Plaintiffs 

 8    damages  totaling  $293,212.41.    Gortat  v.  Capala  Bros.,  No.  07  Civ.  3629  (ILG) 

 9    (SMG),  2013  WL  3010827,  at  *2  (E.D.N.Y.  June  18,  2013).    The  district  court 

10    adopted,  in  large  part,  Plaintiffs’  proposed  judgment  for  liquidated  damages, 

11    and awarded them prejudgment interest on their NYLL claims.  Gortat v. Capala 

12    Bros., 949 F. Supp. 2d 374, 385‐86 (E.D.N.Y. 2013).   

13           Subsequently,  Plaintiffs’  counsel  filed  a  motion  seeking  $887,765.85  in 

14    attorneys’ fees and $80,324.11 in costs.  Plaintiffs’ counsel’s request for costs was 

15    supported  by  several  different  invoices  that  separately  detailed  the  costs 

16    associated  with  Plaintiffs’  affirmative  claims  and  those  associated  with  the 

17    counterclaims.    These  invoices  mainly  reflected  routine  “taxable”  expenses  that 

18    are  recoverable  under  Federal  Rule  of  Civil  Procedure  54(d)(1),  such  as  filing, 



                                                   5 
       
 1    service,  transcription,  and  electronic  research.    In  addition,  Plaintiffs  requested 

 2    $2,200 for storage costs, and $8,779.61 in interest.  They also requested $11,475 for 

 3    costs incurred engaging the services of an accounting expert, Glenn Pannenborg.   

 4           Plaintiffs’  counsel’s  motion  for  fees  and  costs  was  addressed  in  the  first 

 5    instance  by  Magistrate  Judge  Steven  M.  Gold,  who  issued  a  Report  and 

 6    Recommendation  regarding  the  motion  on  June  4,  2014.    Judge  Gold 

 7    recommended  a  substantial  reduction  from  the  amount  requested  by  Plaintiffs’ 

 8    counsel,  proposing  an  award  of  $514,284.00  in  attorneys’  fees  and  $68,294.50  in 

 9    costs  (for  a  total  amount  of  $582,578.50).    Regarding  costs,  Judge  Gold 

10    determined  that  the  $57,869.50  which  Plaintiffs’  counsel  sought  to  recover  for 

11    routine  taxable  expenses  were  well‐documented  and  reasonable.    He 

12    recommended,  however,  denying  the  amounts  sought  by  Plaintiffs’  counsel  for 

13    storage  costs and  for  interest on  Plaintiffs’  costs.   In  addition,  he  recommended 

14    that  Plaintiffs  only  partially  recover  the  costs  attributed  to  Pannenborg’s  expert 

15    fees.    Of  the  $11,475  requested,  $1,050  was  incurred  in  connection  with 

16    Defendants’ counterclaims.  Judge Gold recommended denying an award for this 

17    portion  of  the  expert  fees  on  the  grounds  that  “expert  fees  are  not  ordinarily 

18    taxable  absent  a  fee‐shifting  statute.”    J.A.  1036.    Yet,  he  recommended  that 



                                                   6 
       
 1    Plaintiffs’  counsel  be  able  to  recover  the  remaining  $10,425,  noting  that  “courts 

 2    have awarded expert fees to prevailing parties in cases brought pursuant to the 

 3    FLSA.”    J.A.  1035.    He  did  not  discuss  whether  such  fees  are  recoverable 

 4    pursuant to the NYLL.    

 5           Defendants  filed  several  objections  to  Judge  Gold’s  Report  and 

 6    Recommendation,  including  an  objection  to  his  recommendation  that  costs  be 

 7    awarded for Pannenborg’s expert fees.  The district court rejected these objections 

 8    and adopted Judge Gold’s Report and Recommendation in its entirety.  Gortat v. 

 9    Capala Bros., No. 07 Civ. 3629 (ILG) (SMG), 2014 WL 3818614, at *3 (E.D.N.Y. Aug. 

10    4,  2014).    The  court  did  not  specifically  address  the  issue  of  expert  fees,  stating 

11    only  more  generally  that  it  had  reviewed  the  Report  and  Recommendation  de 

12    novo and “conclude[d] that the objections to it are supported neither factually nor 

13    legally.”    Id.    Pursuant  to  the  district  court’s  order,  judgment  was  entered 

14    awarding  Plaintiffs’  counsel  $514,284.00  in  fees  and  $68,294.50  in  costs.  

15    Defendants  now  appeal  that  judgment,  arguing  that,  for  a  number  of  different 

16    reasons, the district court abused its discretion in determining the amount of the 




                                                     7 
       
 1    fee  award.    In  addition,  they  argue  that  expert  fees  may  not  be  awarded  under 

 2    the FLSA.  In this opinion, we address this latter claim.1     

 3                                                     DISCUSSION 

 4               We review a district court’s decision regarding the amount of any award of 

 5    attorneys’ fees and costs for abuse of discretion.  Louis Vuitton Malletier S.A. v. LY 

 6    USA, Inc., 676 F.3d 83, 105 (2d Cir. 2012).  The question whether fees or costs may 

 7    be awarded under a given statute, however, is one of statutory interpretation that 

 8    we review de novo.  See id.   

 9               This Court has not yet addressed whether, above and beyond the per diem 

10    and  travel  allowances  permitted  to  be  awarded  for  witnesses  pursuant  to  28 

11    U.S.C.  §  1920  and  28  U.S.C.  §  1821,2  a  district  court  may  award  expert  fees  to  a 

12    prevailing plaintiff pursuant to 29 U.S.C. § 216(b), which provides that where a 

13    defendant  has  violated  the  provisions  of  sections  206,  207,  or  215(a)(3)  of  the 

14    FLSA,  “[t]he  court  .  .  .  shall,  in  addition  to  any  judgment  awarded  to  the  .  .  . 

15    plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant, and costs 
                                                    
                  Defendants’ remaining claims are addressed in the summary order filed 
                 1

      simultaneously with this opinion. 
                
               2 In relevant part, 28 U.S.C. § 1920 provides that “[a] judge or clerk of any court 

      of the United States may tax as costs the following: . . . (3) Fees and disbursements for 
      . . . witnesses.”  28 U.S.C. § 1821 provides for, inter alia, payment of witnesses at a per 
      diem rate of $40, as well as reimbursement for witnesses’ travel expenses.   
                                                           8 
       
 1    of the action.”  Here, we conclude that this provision does not authorize district 

 2    courts to award costs reimbursing plaintiffs for expert fees.  We therefore vacate 

 3    the  district  court’s  award  of  $10,425  to  Plaintiffs’  counsel  representing  costs 

 4    incurred to retain accounting expert Glenn Pannenborg for Plaintiffs’ affirmative 

 5    claims.    We  remand  this  case  to  the  district  court  for  the  limited  purpose  of 

 6    determining whether the NYLL provides a basis for recovery of these expert fees 

 7    and, if so, whether to award them on that basis.    

 8           The  Supreme  Court  has  made  clear  on  multiple  occasions  that,  absent 

 9    explicit  statutory  authorization,  a  district  court  may  not  award  reimbursement 

10    for expert fees beyond the allowances authorized by 28 U.S.C. § 1920, as limited 

11    by 28 U.S.C. § 1821.  See Arlington Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548 U.S. 

12    291,  301  (2006)  (“[N]o  statute  will  be  construed  as  authorizing  the  taxation  of 

13    witness fees as costs unless the statute refers explicitly to witness fees.” (internal 

14    quotation  marks  and  brackets  omitted));  W.  Va.  Univ.  Hosps.,  Inc.  v.  Casey,  499 

15    U.S.  83,  86  (1991)  (witness  fees  authorized  by  § 1920  as  limited  by  28  U.S.C. 

16    § 1821  “define  the  full  extent  of  a  federal  court’s  power  to  shift  litigation  costs 

17    absent  express  statutory  authority  to  go  further”);  Crawford  Fitting  Co.  v.  J.  T. 

18    Gibbons, Inc., 482 U.S. 437, 445 (1987) (“[A]bsent explicit statutory or contractual 



                                                     9 
       
 1    authorization  for  the  taxation  of  the  expenses  of  a  litigant’s  witness  as  costs, 

 2    federal  courts  are  bound  by  the  limitations  set  out  in  28  U.S.C.  §  1821  and 

 3    § 1920.”).    Unlike  other  statutory  provisions  explicitly  authorizing  such 

 4    reimbursement,  29  U.S.C.  § 216(b)  of  the  FLSA  does  not  expressly  address 

 5    awards  reimbursing  prevailing  plaintiffs  for  expert  fees.    See,  e.g.,  15  U.S.C. 

 6    §§ 2618(d),  2619(c)(2)  (providing  that  a  court  may  award  the  “costs  of  suit  and 

 7    reasonable  fees  for  attorneys  and  expert  witnesses”  (emphasis  added));  15  U.S.C. 

 8    § 2060(c) (“A court may in the interest of justice include in such relief an award of 

 9    the  costs  of  suit,  including  .  .  .  reasonable  expert  witnesses’  fees.”);  42  U.S.C. 

10    § 1988(c)  (“In  awarding  an  attorney’s  fee  under  subsection  (b)  of  this  section  in 

11    any  action  or  proceeding  to  enforce  a  provision  of  section  1981  or  1981a  of  this 

12    title,  the  court  .  .  .  may  include  expert  fees  .  .  .  .”).      In  particular,  §  216(b)’s 

13    reference to “costs” does not constitute explicit statutory authorization to award 

14    expert  fees.    In  Arlington,  the  Supreme  Court  stated  that  the  word  “‘costs’  is  a 

15    term of art that generally does not include expert fees.”  548 U.S. at 297 (emphasis 

16    added;  internal  quotation  marks  omitted).    In  the  context  of  a  fee  provision 

17    contained in the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. 

18    §  1415(i)(3)(B),  that  likewise  referred  to  “costs,”  the  Supreme  Court  stated  that 



                                                        10 
       
 1    “[t]he  use  of  this  term  of  art,  rather  than  a  term  such  as  ‘expenses,’  strongly 

 2    suggests  that  §  1415(i)(3)(B)  was  not  meant  to  be  an  open‐ended  provision  that 

 3    makes participating States liable for all expenses incurred by prevailing parents 

 4    in connection with an IDEA case.”  Id.   

 5               Arlington’s reasoning is applicable here.  Because 29 U.S.C. § 216(b) of the 

 6    FLSA  does  not  explicitly  authorize  courts  to  award  reimbursement  for  expert 

 7    fees,  it  does  not  permit  a  court  to  award  such  fees  beyond  the  allowances 

 8    recoverable pursuant to 28 U.S.C. § 1920 as limited by 28 U.S.C. § 1821.3  For this 

 9    reason,  the  district  court  erred  in  awarding  $10,425  in  costs  for  expert  fees 

10    pursuant  to  this  provision.    We  vacate  this  award  and  remand  for  the  limited 

11    purpose  of  considering  whether  expert  fees  are  recoverable  pursuant  to  the 

12    NYLL and, if so, whether an award of such costs is appropriate here. 

13                                                     CONCLUSION 

14               In the summary order issued simultaneously with this opinion, we reverse 

15    the  district  court’s  judgment  to  the  extent  that  it  included  within  the  fee  award 

16    amounts  acknowledged  by  Plaintiffs’  counsel  to  have  been  erroneously 
                                                    
               This conclusion is in accord with the decisions of those of our sister circuits that 
                 3

      have addressed the issue.  See Tyler v. Union Oil Co. of Cal., 304 F.3d 379, 404‐05 (5th Cir. 
      2002); Bankston v. Ill., 60 F.3d 1249, 1256‐57 (7th Cir. 1995); Gray v. Phillips Petroleum Co., 
      971 F.2d 591, 593‐95 (10th Cir. 1992); Glenn v. Gen. Motors Corp., 841 F.2d 1567, 1573‐76 
      (11th Cir. 1988).   
                                                           11 
       
1    attributed  to  Plaintiffs’  affirmative  claims  rather  than  their  defense  of  the 

2    counterclaims,  but  otherwise  affirm  the  district  court’s  judgment  in  all  respects 

3    except  for  the  award  of  $10,425  in  expert  fees.    For  the  foregoing  reasons,  the 

4    judgment  of  the  district  court  is  hereby  AFFIRMED  IN  PART,  REVERSED  IN 

5    PART, and VACATED IN PART, and the case is REMANDED.                           




                                                  12